 364 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFaulkner Hospital and John B. Walsh. Case 1-CA- APPENDIX17751NOTICE To EMPLOYEESNovember 20, 1981 POSTED BY ORDER OF THEDECISION AND ORDER NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBY MEMBERS FANNING, JENKINS, ANDZIMMERMAN After a hearing at which all sides had an opportu-On July 30, 1981 Administrative Law Judge nity to present evidence and state their positions,On July 30, 1981, Adm stratve Law Judge the National Labor Relations Board found that weFrank H. Itkin issued the attached Decision in this the National Labor Relations Act, asproceeding. Thereafter, Respondent filed excep- amended, and has ordered us to post this notice.amended, and has ordered us to post this notice.tions and a supporting brief.Pursuant to the provisions of Section 3(b) of the WE WILL NOT discharge our employees be-National Labor Relations Act, as amended, the Na- cause they have engaged in activities protectedtional Labor Relations Board has delegated its au- in Section 7 of the National Labor Relationsthority in this proceeding to a three-member panel. Act.The Board has considered the record and the at- WE WILL NOT coercively interrogate ourtached Decision in light of the exceptions and brief employees about their activities protected inand has decided to affirm the rulings, findings, and Section 7, or threaten them with discharge be-conclusions2of the Administrative Law Judge and cause they have engaged in such protected ac-to adopt his recommended Order.3tivities.WE WILL NOT in any like or related manner,ORDER interfere with, restrain, or coerce employees inPursuant to Section 10(c) of the National Labor the exercise of the rights guaranteed them inRelations Act, as amended, the National Labor Re- Section 7 of the Act.lations Board adopts as its Order the recommended WE WILL offer employee John Walsh imme-Order of the Administrative Law Judge and diate and full reinstatement to his former posi-hereby orders that the Respondent, Faulkner Hos- tion or, if this position no longer exists, to apital, Boston, Massachusetts, its officers, agents, substantially equivalent position, without prej-successors, and assigns, shall take the action set udice to his seniority or other rights and privi-forth in the said recommended Order, except that leges previously enjoyed, and make him wholethe attached notice is substituted for that of the for any loss of earnings he may have sufferedAdministrative Law Judge. due to the discrimination practiced againsthim, with interest.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to FAULKNER HOSPITALoverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products DECISIONInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings. STATEMENT OF THE CASE'We agree with the Administrative Law Judge that Respondent's dis-charge of employee Walsh violated Sec. 8(aX1) of the Act. Contrary to FRANK H. ITKIN, Administrative Law Judge: Thethe contentions raised by Respondent in its exceptions, the evidence es- unfair labor practice charge was filed in this case ontablishes that Walsh's letter on behalf of discharged employee McCarthy August 14 and was amended on September 10, 1980. Thewas voluntarily undertaken by Walsh in support of and in concert with a complaint issued on September 26 1980. A hearing wasstatutory employee and, thus, it is clear that Walsh did not act alone oron a matter solely of personal concern. See Little Rock Crate & Basket conducted on May 7 and 8, 1981, in Boston, Massachu-Co., 227 NLRB 1406 (1977); Schlegel Oklahoma. Inc., 250 NLRB 20, 24 setts. Briefly, the General Counsel contends that Faulk-(1980). Accordingly, we reject Respondent's contention that this case ner Hospital (herein called Respondent or the Hospital)must be considered under the principle of Alleluia Cushion Co., Inc., 221 violated Section 8(a)(1) of the National Labor RelationsNLRB 999 (1975). While Respondent further contends that Walsh's letteron behalf of McCarthy compromised the integrity of its security system, Act, as amended, by discharging Charging Party John B.the evidence in this regard contains no factual basis demonstrating any Walsh on or about April 4, 1980, "because Walsh gave aspecific manner in which Walsh's letter actually or potentially compro- written statement to a fellow employee in connectionmised the security of Respondent's facility in a manner warranting an in- with [the] fellow employee's claim for unemploymenttrusion upon Walsh's exercise of concerted activities otherwise protectedby the Act. Accordingly, in agreement with the Administrative Law compensation and because Respondent believed thatJudge, we find that Respondent's discharge of Walsh was attributable to Walsh, in giving [this] written statement ... assistedWalsh's protected concerted activities and, thereby, tended to interfere [the] fellow employee in a grievance pertaining to [thewith the exercise of Section 7 rights in violation of the Act. fellow employee's] discharge." The General Counsel alsoIn accordance with his partial dissent in Olympic Medical Corporation,250 NLRB 146 (1980), Member Jenkins would award interest on the contends that Respondent's representatives, in connec-backpay due based on the formula set forth therein. tion with the above incident, made coercive statements259 NLRB No. 52 FAULKNER HOSPITAL 365to Walsh, in further violation of Section 8(aXl) of the General Counsel's Exhibit 2 is that report and recites theAct. Respondent denies that it has violated the Act as al- McCarthy incident, in pertinent part, as follows:leged. Respondent also contends, inter alia, that Walshwas, at all times pertinent to this case, a supervisor [T]he driver of the sedan in question exited andwithin the meaning of Section 2(11) of the Act. came to the rear of his car immediately. It wasUpon the entire record, including my observation of Jerry McCarthy (painter-Balco) who was drivingthe witnesses, and after due consideration of the briefs and he stated, "Hey Jack we aren't doing anything"filed by counsel, I make the following: ..."just out having a few beers." At this point Isuggested to Jerry that this wasn't the spot to hangFINDINGS OF FACT around having a beer, and that I was trying to saveRespondent, with facilities on Centre Street in Boston, him some trouble. Jerry agreed and I started to theis admittedly an employer engaged in commerce. Charg- building with officer O'Brian, when Jerry asked ifing Party John B. Walsh started working for the Hospi- we could leave the third floor door open so that hetal as a garage attendant about June 1975. Later, about could go to the bathroom. It was apparent inMarch 1976, Walsh became a security officer or guard at Jerry's intoxicated state that I could be talking allthe Hospital. And about August 1977, Walsh was given night, so I offered to stay while he went to thethe title "security supervisor."' Walsh, during the period bathroom. Jerry commented, "No thanks buddy I'mrelevant to this case, worked from midnight to 8 a.m., 5 not ready yet."days a week. In addition, the Hospital employed GeraldMcCarthy as a maintenance employee prior to May Walsh next testified that, on the following day, Febru-1979. At that time, the Hospital contracted with Balco ary 29, McBrine stated to Walsh that "McCarthy defi-Corporation for the performance of its maintenance nitely stole the typewriters," "he was going to be fired"work, and McCarthy then became an employee of Balco. by Balco, and he had a criminal record. Later, on MarchWalsh testified that about 2:20 a.m. on February 28, 3, McBrine again told Walsh that McCarthy "was being1980, while performing guard duties at the Hospital, he fired." McBrine then stated the reasons for McCarthy'sand guard Francis O'Brian investigated the unauthorized firing, as follows: "[H]e broke a Balco corporate policypresence of a motor vehicle on the third floor of the in drinking on the property and he was intoxicated onHospital's garage. Walsh recalled the incident, as fol- the property." Walsh, during this discussion withlows: McBrine, "pointed out to McBrine that my report saidthat he [McCarthy] was intoxicated, but ...I didn't seeMr. McCarthy came out of a th car, and he said, any liquor." McBrine assured Walsh: "[D]on't worry"Jack, we're not doing anything," and he bumped about it--he's being fired for being intoxicated on theinto his car, and I saw that he was pretty intoxicat- about t-he's beW g fired for being toxMcated on theed. ' And .I. said,. "property." Walsh expressed concern to McBrine because,ed. And I said, "Jerry, I didn't say you were doinganything. I saidJ, what are y you doing?" He said, as Walsh explained, "I didn't think that was right to useanything. I said, what are you doing?" He said,"well, we're just having a few beers."'2 my report like that when he was just trying to investi-gate about typewriters being stolen." McBrine again as-* * * * * sured Walsh: "[N]ot to worry about it."Thereafter, about March 6, as Walsh further testified,So, I told Mr. McCarthy ". .Jerry, this isn't McCarthy telephoned Walsh at the Hospital. McCarthythe place for having beers." And I started walking wanted "to talk" to Walsh and Walsh agreed to meettoward the third floor door, and on the way ..I with McCarthy. Walsh later telephoned his superior,said, "Jerry, why don't you go some other place." McBrine, and had the following conversation:And he asked me to open up the third floor door sothat he could go to the bathroom, [and] I said I I [Walsh] called Mr. McBrine in his office to tellcouldn't do that. him that McCarthy had called me and he wanted toThat ended the incident, and Walsh and O'Brian "pro- speak to me ... .Mr. McBrine said, why do I evenceeded down to the Emergency Room." bother getting involved ...you know he stole theWalsh, as he further testified, was notified later that typewriters, but I said, we're not sure who stolemorning that "two typewriters were missing" from the them. And that was all he said.Hospital. Consequently, about 10 a.m. that same day, On the following day March 7 Walsh met witWalsh informed Security Chief Joseph McBrine that Mc- McBrine and again discussed the McCarthy matter. ThisMcBrine and again discussed the McCarthy matter. ThisCarthy "had been on the Hospital premises last night."McBrine suspected that McCarthy "stole them [the type- time, as Walsh recalled, Mcrine said, t[ylou betterwriters], or so he thought," and instructed Walsh to drop this thing or you are going to get yourself in a lot"write up an incident report on the night's activities." of trouble.Later, on March 12, McCarthy again telephoned'There is a dispute here as to whether Walsh was in fact a supervisor Walsh at the Hospital. Walsh recalled:under Sec. 2(11) of the Act. The evidence pertaining to his status is dis-cussed infra. He [McCarthy] was pretty drunk. And he started' There was also an unidentified person in McCarthy's vehicle at the threatening me. He started calling me fucking as-time. shole ...and he said he was going to get me .. 366 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand he can't believe that I would lie about him in know." And I said, "but I can't." And he said,my report. "Well, do what you have to do."Then he referred to my report again, and he said,McCarthy told Walsh, "[Y]ou never saw me in the Hos- there's a lie on my report on the third page, and itpital with liquor." Walsh agreed. McCarthy asked, says: Jerry returned back to his car to finish his"[Tlhen why did you say you saw me in the Hospital beers, and he said, well, then he had beers withwith liquor." Walsh responded, "I never did." McCarthy him.stated, "[T]hat's not what I was told when I was ques- And, I said, no, that was what I was informed oftioned by Mr. McBrine and the Boston police officer." by Jerry. I said, I didn't see him with any liquor.Walsh promised to "look into this and get back" to Mc- He said, oh, you didn't? And I said, Mr. McBrine, ICarthy. said, Joe, that's what I've been yelling about for theOn March 13, Walsh confronted McBrine at the Hos- last two or three weeks here. I said, and everyonepital, asking McBrine, "[H]ad he used a bluff interroga- seems to be misunderstanding me and overlookingtion on McCarthy." Again, McBrine said, "[W]hat are the damn thing. So, that was pretty much the endyou worried about"-"he stole the typewriters, right?" of the conversation.Walsh was "upset" and "pretty loud" in this conversa-tion. Walsh asked McBrine: About March 28, 3:40 a.m,, McCarthy telephonedWalsh at the Hospital. McCarthy wanted to know if[Dd you [McBrine] read off the record and then Walsh was "going to tell the truth." Walsh agreed thatinsinuate that I [Walsh] had also seen him with he would tell the truth about the incident. McCarthyliquor in the Hospital? Mr. McBrine said, yes.. then explained to Walsh, in part as follows:then explained to Walsh, in part as follows:but don't you worry about it.I [McCarthy] have an unemployment hearing inWalsh again expressed his concern and fears to McBrine. I t McCarthyn have an unemployment hearingMcBrine replied, "[S]tay away from him." Walsh ex- the morning at 8 a.m. .. I need a letter sayingplained to McBrine how difficult it was not to receive that you never saw me with liquor. ...You knowtelephone calls from McCarthy. McBrine ultimately re- I have a wife and eight kids ...all they want isplied, "[D]o what you have to do."' what is coming to them from unemployment.Walsh further testified that about March 16 McCarthy Walsh agreed to write such a "letter."again telephoned him at the Hospital and "threatened" Walsh prepared a document (G.C. Exh. 3) and handedhim "because I lied about him [being] on the Hospital it to McCarthy later that morning "right outside theproperty having liquor." Again, Walsh acknowledged to Hospital ... on Centre Street." Walsh's meeting withMcCarthy: "I never saw you with any liquor." Walsh McCarthy, in front of the Hospital, took about 8 to 10thereafter spoke to McBrine about this incident. McBrine minutes. Walsh then returned to work.4General Coun-again warned Walsh: "You are going to get yourself in sel's Exhibit 3 states:trouble over it." Walsh, however, insisted "that I[Walsh] was going to go on with this investigation, and Upon your request for an urgent written reply con-he [McBrine] said ...go ahead." Later, about March cerning alcoholic beverages on the night of Feb.19, Walsh also spoke with Hospital Vice President David 26-27th, my written report makes mention to theFolker about this matter. Walsh expressed to Folker his fact that I thought you were under the influence ofconcern and fear of McCarthy and that "somebody here alcohol. But due to the urgency of another call, I...[was] saying I had seen Mr. McCarthy on the prem- didn't recall you having any alcohol in your vehicleises with alcohol, and ... I don't even know if this guy or on your person.was stealing anyway." Folker told Walsh, "[D]on'tworry about the stealing"-"don't worry about it." Subsequently, about 8 a.m. on March 28, Walsh wasSubsequently, about March 23, Walsh again spoke to instructed to meet with McBrine. McBrine then apprisedMcBrine. Walsh testified: Walsh that the "head of Balco," Robert Campbell, hadtelephoned McBrine and informed him "that McCarthyI wanted to know what we could do to straight- ... had a letter from "Walsh" contradicting [the] origi-en this out. I said, "I'm getting put in a real bad po- nal report"; that McCarthy "had gone to [his] Union";sition." I said, "This guy has been told a lie to, I and that McCarthy was "going to cause some litigationhave an obligation as a state special police officer to problems for Faulkner." Walsh acknowledged tostraighten it out." I said, "You know, I didn't ask McBrine that he had given McCarthy a written state-for this trouble, I don't know what to do." ment. McBrine faulted Walsh for giving such a state-And Joe [McBrineJ told me not to worry about ment. Walsh was later taken to Folker's office. Folkerit. He said, "Just keep your nose out of it, you was also "real upset" because Walsh had given "a letterlike that" to McCarthy. During this discussion, Folker' Walsh then apprised McBrine, in the presence of another security su- asked Walsh: "[I]f [he] was ordered to stay away frompervisor, John Curtin:I [Walsh] had better take care of the situation with McCarthy. 'Walsh previously had shown G.C. Exh. 3 to guards DeVincenzo andHoping to meet him when he was sober and the most it would O'Brian-"they knew I was going to give [McCarthy] a statement."become was a push match. And it was left that way. I told them I Also, DeVincenzo went "outside, standing behind a tree," and witnessedwould keep them informed of the situation. Walsh's meeting with McCarthy, "out of concern" for Walsh. FAULKNER HOSPITAL 367Mr. McCarthy?" Walsh responded, "I was advised to 6.6 Folker previously had spoken with Robert Campbell,stay away."5Folker ultimately told Walsh that he was a representative of Balco, about this incident:"fired." Folker explained, inter alia, "It was a dumb Mr. Campbell then asked me if I [Folker] wouldthing to do." give him a letter indicating what the Hospital's pos-ture would be ...concerning this. There, I think,Walsh testified that about April I he received in the had also been some discussion with regard to Unionmail a letter from McBrine, dated March 28, 1980 (G.C. support of McCarthy in whatever ...mechanismExh. 4). McBrine notified Walsh in this letter that Walsh would be necessary. I think that the letter or thewas "suspended without pay" "pending investigation" of discussion was a question to ally, for lack of a"charges." The enumerated "charges" state: "[H]av[ing] better word, or to get a clear cut support in termsseveral telephone conversations" with McCarthy "there- of what the Hospital's view was.by disobeying a lawful command"; "giv[ingl ...Mc-by disobeying a lawful command"; "giv[ing ...Mc- Folker further testified that-after being apprised thatCarthy a written document"; "havin a clandestine Walsh had given McCarthy a supplemental statement-meeting with" McCarthy "while lawfully on duty"; andhe spoke to Balco's vice president, Anthony Shaker, and"leaving] your post ...without proper authority." we... generally agreed to wait and see if the note sur-(Ibid.) faced or whatever." Folker added; "The informationThereafter, on or about April 4, Walsh went to the concerning the note surfaced immediately thereafter."Hospital and spoke with, among others, McBrine and See General Counsel's Exhibit 8, a letter from the Inter-Folker. Walsh recalled that Folker told him that he national Brotherhood of Firemen and Oilers, AFL-CIO,would be permitted to "resign" for "any reason that [he] to Shaker, dated April 7, referring to McCarthy's "griev-decided and ...they would give [him] recommenda- ance" and Walsh's note to McCarthy. Also, see Generaltions", because Folker, as well as McBrine, regarded him Counsel's Exhibit 7, a letter from Folker to Shaker,as a "good employee." Walsh, however, wanted "time to dated April 10, acknowledging "receipt of the informa-talk to [his] advisers." Walsh later received a letter from tion provided me concerning the letter prepared by Mr.McBrine, dated April 7, 1980 (G.C. Exh. 5). McBrine John B. Walsh and delivered by him to Gerald McCar-notified Walsh in this letter that Walsh was "terminated thy." Folker also testified that during his conversationas of 3:30 p.m. April 4." The cited reasons for this action with Shaker, which resulted in the April 10 letter (G.C.are: "[H]av[ing] several conversations with ...McCar- Exh. 7), he was told the following:thy ...disobeying a lawful command"; "supply[ing]him with written information"; "leav[ing] your post"; The business agent for the Union ..had told Mr.and "exercis[ing] poor judgment." (Ibid.) Shaker that the Union felt that there was a [substan-Walsh further testified that prior to his meeting with tial] grievance, or at least some basis for the griev-McBrine and Folker on or about April 4, Hospital em- ance, for reinstatement of Mr. McCarthy, becauseployees had circulated a petition on his behalf. At the of conflicting representation of events.April 4 meeting, as Walsh recalled; Folker generally acknowledged that Walsh had anThey (Management] said he [the employee circulat- "exemplary record" while employed at the Hospital; thating the petition] was out in left field, that he Walsh was "offered a chance to resign which he de-ing the petition] was out in left field, that he clined"; and that "the release of this letter by Mr. Walshwouldn't be long with the Faulkner, something [to McCarthy] was going to cause all kinds of problemswould be done about him. They wanted a copy of for Balco and for Faulkner" and "could raise difficultiesthe petition. They wanted to know if it was Union between Balco and McCarthy's Union." Folker admit-between Balco and McCarthy's Union." Folker admit-affiliated or ...had something to do with the tedly referred to a "petition" signed by Hospital employ-Union, and I told them no .......... They wanted a ees during his meeting with Walsh on or about April 4.copy of it and I told them they could not have a Finally, Folker acknowledged that, previously, he hadcopy of it. They wanted to know what it was stated that Walsh "is incapable of lying"-"he had aabout; I told them it had something to do with me compulsion to tell the truth."and the way the situation was handled. I credit the testimony of Walsh as detailed above.Walsh's testimony stands in large part uncontradicted byDavid Folker, vice president of the Hospital, testified, the testimony of Folker or McBrine. Insofar as the aboveinter alia, that McCarthy worked for the Hospital prior testimony of Walsh differs with the testimony of Folkerto May 1979 and then became an employee of Balco per- or McBrine, I am persuaded on this entire record, in-forming the same or similar duties; that Balco has a col- cluding the demeanor of the witnesses, that the detailedlective-bargaining agreement with a union covering its account of this sequence by Walsh is accurate, reliable,employees and containing a grievance procedure; and and trustworthy. Indeed, I agree with Folker's earlier ac-that he, Folker, recommended to Balco, in his letter knowledgment to the effect that Walsh "is incapable ofdated March 7, 1980, that McCarthy be given "the ful- lying" and "had a compulsion to tell the truth," qualitieslest disciplinary action." See General Counsel's Exhibit'Folker's March 7 letter to Balco asserts, inter alia, "Mr. McCarthyMcBrine explained to Folker: "[HMe [McBrine] guessed it was only was consuming the contents of a recognizable can of beer during his dis-advice that he really gave" Walsh. cussion with the security" officer. 368 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich it seems are becoming more difficult to find these In addition, the Board has held that an employer "maydays. And, as discussed below, it is this "compulsion" or violate Section 8(a) of the Act not only with respect todesire on Walsh's part "to tell the truth" and do the actions taken affecting [his] own employees, but also by"right thing," which resulted in his discharge. actions affecting employees who do not stand in such animmediate employer-employee relationship." LuckyDiscussion Stores, Inc., 243 NLRB 642, 643 (1979). For, as theSection 8(a)(1) of the National Labor Relations Act Board, in agreement with the Trial Examiner, explainedmakes it an unfair labor practice "to interfere with, re- in Fabric Services, Inc., 190 NLRB 540, 541-542 (1971):strain, or coerce employees in the exercise of their rightsguaranteed in section 7." The presentation of employeegrievances pursuant to the terms of a collective-bargain- Act or in any delineating provision of it for constru-ing agreement comes within the protection of Section 7. ing Section ) as safeguarding employees in theAs the Sixth Circuit stated in N.L.R.B. v. Halsey W. exercise of the Section 7 rights only from infringe-F. 2d 406 408 (1965): ments at the hands of their own employer. To the'Taylor Company, 342 F. 4064081965contrary, the specific language of the Act clearlyWe are not concerned in this case with the merit manifests a legislative purpose to extend the statu-or lack of merit of [the employee's] grievance. But tory protection of Section 8(a)(l) beyond the imme-it is clear that Sec. 7 protects his right to utter it as diate employer-employee relationship. Thus Sectiona matter of concerted activity with other employees 8(a)(l) makes it "an unfair labor practice for an em-for mutual aid ployer-to interfere with, restrain, or coerce em-ployees in the exercise of rights guaranteed in Sec-Also see N.L.R.B. v. Interboro Contractors, Inc., 388 F.2d tion 7." And Section 2(3) declares, "The term em-495, 500 (2d Cir. 1967). Equally protected under Section ployee shall include any employee, and shall not be7 is the pursuit of employee unemployment compensation limited to the employees of a particular employer,claims. For, as the Board explained in Self Cycle & unless the Act explicity states otherwise ....Marine Distributor Co., Inc., 237 NLRB 75, 76 (1978): Moreover, Section 2(9), which defines "labor dis-pute" as including "any controversy ... regardlessIt has long been recognized that this Board is re- of whether the disputants stand in the proximate re-quired to administer the Act with careful accommo- of employer and employee" further dis-dation to the statutory scheme a aa whole. It is closes a statutory aim to give the Act's various pro-equally well settled that the matter of unemploy- hibitions a broad rather than narrow readingment compensation benefits arises out of the em- except, of course, where the prohibition s lmited inployment relationship ...and is one aspect of the excepts internalof course, where isthspepcifically restricted byother express language of the Act. See Phelps DodgeThe Board, in applying these principles, has held that Corp. v. N.LR.B., 313 U.S. 177, 192.an employer violates Section 8(a)(l) by laying off an em- Also see A. M Steigerwald Co 236 NLRB 1512 1515ployee because he "assisted" and "submitted an affidavit"on behalf of another employee in connection with the ( ' .latter's complaint before the Massachusetts Commission Applying these principles to the credited evidence ofAgainst Discrmplaint before the Massachusetts Womenms Hos- record here, I find and conclude that Respondent violat-Against Discrimination. The Massachusetts Women's Hos-pital d/b/a Parker Hill Medical Center, 227 NLRB 1289 ed Section 8(a)(1) by discharging employee Walsh be-(1979). Likewise, the Board has held that an employer cause Walsh assisted and gave a written statement to em-violates Section 8(aX1) by discharging an empoeb-ployee be- ploye McCarthy used in support of McCarthy's pendingcause he provided "help" and "support" to another em- grievance proceeding. Walsh, in furnishing McCarthyployee in support of the latter's grievance. Theatre Now, with this statement, was acting in good faith and engag-Inc. and The Grease Company, 211 NLRB 525, 534 ing in conduct plainly protected by Section 7 of the Act.(1974), 221 NLRB 1110 (1975), reversed 567 F.2d 531 Thus, Walsh was employed by the Hospital as a guard.(2d Cir. 1977). And, the Board has held that an employer McCarthy was, prior to May 1979, employed by theviolates Section 8(a)(1) by laying off an individual: Hospital as a maintenance employee. The Hospital, inMay 1979, contracted its maintenance work to Balco....because he had, pursuant to request, furnished McCarthy then became an employee of Balco. Walsh, ona statement which [the union] proffered shortly February 28, 1980, wrote an incident report concerningthereafter, during a contractual arbitration proceed- McCarthy's presence at the Hospital. See General Coun-ing, to support a rank-and-file worker's grievance. sel's Exhibit 2. Walsh's superiors, McBrine and Folker,Rohr Industries, Inc., 220 NLRB 1029 (1975).7 were most anxious to recommend to Balco that it fireMcCarthy. McBrine and Folker, through design or care-In Rohr Industries. supra, the laid-off individual was found to be a lessness, interpreted Walsh's report to state that McCar-"supervisor," under the Act. In the instant case, as discussed below, I thy was observed by Walsh at the Hospital with alcohol-find Walsh to be an employee and not a supervisor as claimed. Conse- iC beverages on his possession. Folker in fact relayed thisquently, it is unnecessary for me to reach the question, whether the dis- false information to Balco in his letter dated March 7,charge of a "supervisor," under the circumstances present here, violatesSec. 8(aXI). See, generally, Rohr Industries, supra. Theatre Now, Inc., 1980. Walsh, however, repeatedly attempted to correctsupra; and Alfred M. Lewis, Inc., 250 NLRB 496 (1980), and cases cited. this mistake. Walsh was ultimately asked by McCarthy FAULKNER HOSPITAL 369to give McCarthy a statement truthfully explaining the foregoing the exercise of such authority is not of aincident. Walsh prepared such a statement. See General merely routine or clerical nature, but requires theCounsel's Exhibit 3. McCarthy turned this statement use of independent judgment.over to his Union and it was used in processing hisgrievance under the Union's contract with Balco. The Actual existence of true supervisory power is to be dis-Hospital, particularly Folker, had fully collaborated with tinguished from abstract, theoretical, or rule-book au-Balco in causing McCarthy's discharge and considered thority. It is well settled that a rank-and-file employeeitself, in effect, an "ally" of Balco in this endeavor. The cannot be transformed into a supervisor merely by in-Hospital therefore became annoyed at Walsh's insistence vesting him or her with a "title and theoretical power tothat his earlier report to the Hospital be limited to show perform one or more of the enumerated functions."only what he had actually observed. N.LLR.B. v. Southern Bleachery & Print Works, Inc., 257In sum, the Hospital fired Walsh because Walsh had F.2d 235, 239 (4th Cir. 1958), cert. denied 359 U.S. 911furnished McCarthy with a statement truthfully stating (1959). What is relevant is the actual authority possessedwhat Walsh had observed. The statement, as noted, was and not the conclusory assertions of a company's offi-used incidental to McCarthy's grievance proceeding. I cials. And, while the enumerated powers listed in Sec-regard Walsh's attempt here to furnish McCarthy with a tion 2(11) of the Act are to be read in the disjunctive,truthful and reliable account of the incident in letter the section also "states the requirement of independenceform no less protected than if Walsh had appeared per- of judgment in the conjunctive with what goes before."sonally at an unemployment compensation hearing or Poultry Enterprises, Inc. v. N.LR.B., 216 F.2d 798, 802grievance hearing and there explained his earlier incident (5th Cir. 1954). Thus, the individual must consistentlyreport. display true independent judgment in performing one ofThe Hospital claims, inter alia, that Walsh was fired the functions in Section 2(11) of the Act. The exercise ofbecause, in speaking with McCarthy, he violated a some supervisory tasks in a merely "routine," "clerical,""lawful command." The credible evidence of record "perfunctory," or "sporadic" manner does not elevate amakes it clear that Walsh was not in fact given such a rank-and-file employee into the supervisory ranks."command." The Hospital claims that Walsh was fired NL.R.B. v. Security Guard Service Inc., 384 F.2d 143,because he had a "clandestine meeting" with McCarthy 146-149 (5th Cir. 1967). The existence of independentand left his post "without proper authority." The credi- judgment alone will not suffice; "the decisive question isble evidence of record shows that Walsh's 8- to 10- whether [the individual involved has] been found to pos-minute meeting with McCarthy in front of the Hospital sess authority to use [his or her] independent judgmentwas not "clandestine" and did not cause him to leave his with respect to the exercise by [him or her] of some onepost. The credible evidence of record also shows that or more of the specific authorities listed in § 2(11) of theguard employees would leave their duty stations for per- Act." N.L.R.B. v. Brown & Sharpe Manufacturing Com-sonal matters for more substantial periods without being pany, 169 F.2d 331, 334 (Ist Cir. 1948). In short, "[s]omedisciplined or fired. In short, Folker, annoyed at and em- kinship to management, some empathetic relationship be-barrassed by Walsh's "compulsion to tell the truth" tween employer and employee, must exist before theabout this incident, fired him, in vio lation of Section latter becomes a supervisor for the former." N.LR.B. v.8(a)X1) of the Act. Security Guard Service, Inc., supra, 384 F.2d at 149.In addition, Folker engaged in conduct which tended On this record, I find and conclude that Walsh did notto impinge upon employee Section 7 rights when he sufficiently possess the authority to use his independentstated to Walsh on April 4-in connection with a peti- judgment with respect to the exercise by him of one ortion then being circulated by Walsh's fellow employees more of the specific authorities and indicia enumerated inin an attempt to have Walsh reinstated-that the employ- Section 2(11) of the Act. He has not been shown here toee circulating the petition "was out in left field" and "he have "responsibly" directed the employees or to havewouldn't be long with" the Hospital. Folker, at the same "effectively" recommended "such action." Thus, Walsh,time, "wanted a copy of the petition" and quizzed Walsh as he credibly testified, worked from midnight to 8 a.m.if it "had something to do with the Union." The circulat- He did not participate in the hiring process. In the past,ing of such a petition is protected concerted activity and he had recommended, without success, the hiring of var-Folker's statements, under the circumstances present ious persons. He had no authority to discipline or dis-here, tended to discourage and inhibit such activity, in charge employees. He recalled that he had recommendedviolation of Section 8(aX)(1). See Kings Terrace Nursing that an employee be disciplined and his recommendationHome and Health Facility, 229 NLRB 1180, 1183 (1977). was ignored by Chief McBrine. He did not have the au-The Hospital asserts that Walsh was a "supervisor" thority to promote or recommend the promotion of em-beyond the protection of the Act. A "supervisor" is de- ployees. All job evaluations, including the evaluation offined in Section 2(11) of the Act, as: Walsh, were performed by Chief McBrine. He explainedthat, in the past, he had attempted to become involved in...any individual having authority, in the interest the evaluation process and was instructed by Chiefof the employer, to hire, transfer, suspend, lay off, McBrine that this was not his job. He did not have au-recall, promote, discharge, assign, reward, or disci- thority to assign or responsibly direct employees. Thepline other employees, or responsibly to direct performance of chores on the midnight shift was handledthem, or to adjust their grievances, or effectively by the three to four security employees on a voluntaryrecommend such action, if in connection with the and "democratic" basis. He did not receive advance re- 370 DECISIONS OF NATIONAL LABOR RELATIONS BOARDquests from employees for time off. Such requests went THE REMEDYto Chief McBrine. On occasion, he would be told that an To remedy the unfair labor practices found above, Re-employee was going home early, however, he was once spondent will be directed to cease and desist from engag-criticized by Chief McBrine for permitting this. He was ing in such conduct, or like or related conduct, and tohourly paid and received overtime. He made about 50 post the attached notice. Respondent will also be direct-cents more per hour principally because of his grade ed to offer to employee Walsh immediate and full rein-level. He could not authorize overtime work. His job statement to his former position or, if that position noduties included: riding through the garage, releasing longer exists, to a substantially equivalent position, with-bodies, taking telephone calls, making rounds, pulling out prejudice to his seniority or other rights and privi-medical records, responding to pharmacy calls, collect- leges, and make him whole for any loss of earnings sus-ing patient valuables, dealing with unruly persons, es- tained as a result of Respondent's unlawful conduct, bycorting nurses, and relaying messages to medical services paying him a sum of money equal to that which he nor-or to an administrator or director on call. He spent about mally would have earned from the date of the discrimi-95 percent of his time performing the same chores which nation to the date of Respondent's offer of reinstatement,his coworkers performed. When he was given the title less net earnings during such period, with backpay com-"supervisor," there was no discussion about his authority puted as provided in F W. Woolworth Company, 90and he was given no special instructions. He periodically NLRB 289 (1950), and with interest computed as pro-switched shifts with rank-and-file security officers and vided in Florida Steel Corporation, 231 NLRB 651"supervisors." This would result, on occasion, in no des- (1977).'0ignated "supervisor" being present on the night shift.8ORDER"In conclusion, I find Walsh to be an employee. I findthat the Hospital, in violation of Section 8(a)(1), fired The Respondent, Faulkner Hospital, Boston, Massa-employee Walsh because he assisted and gave a written chusetts, its officers, agents, successors, and assigns, shall:statement to employee McCarthy, which was used by 1. Cease and desist from:McCarthy in his grievance proceeding. Further, I find (a) Discharging employees because they have engagedin activities protected under Section 7 of the Nationalthat the Hospital violated Section 8(aX1) by coercively Labor Relations Act.questioning employee Walsh about an employee petition (b) Coercively interrogating employees about their ac-being circulated to get Walsh reinstated, and by threaten- tivities protected under Section 7 of the Act, and threat-ing that the employee circulating that petition would be, ening employees with discharge because they have en-in effect, fired. gaged in such protected activities.(c) In any like or related manner interfering with, re-CONCLUSIONS OF LAW straining, or coercing employees in the exercise of their1. Respondent is an employer engaged in commerce as rights guaranteed in Section 7 of the Act.alleged. 2. Take the following affirmative action necessary to2. Respondent violated Section 8(aXl) of the Act by effectuate the purposes and policies of the Act:discharging employee Walsh because he assisted and (a) Offer employee John Walsh immediate and full re-discharging employee Walsh because he assisted and ..noinstatement to his former position or, if that position nogave a written statement to employee McCarthy, whichgave a written statement to employee McCarthy, which longer exists, to a substantially equivalent position, with-statement was used by McCarthy in a grievance pro- out prejudice to his seniority or other rights and privi-ceeding pertaining to McCarthy's discharge. Respondent leges, and make him whole for any loss of earnings infurther violated Section 8(a)(1) by coercively interrogat- the manner set forth in this Decision.ing employee Walsh about an employee petition being (b) Preserve and, upon request, make available to thecirculated, seeking the reinstatement of Walsh, and by Board, or its agents, all payroll and other records as setthreatening that the employee circulating the petition forth in this Decision.would be fired. (c) Post at its facility in Boston, Massachusetts, copies3. The unfair labor practices found above affect com- of the attached notice marked "Appendix.""2Copies ofmerce as alleged.9'o See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Respondent will preserve and make available to the Board, upon request,'I credit the above testimony of Walsh. As noted, he impressed me as all payroll records, social security payment records, timecards, personnela trustworthy and credible witness. His testimony relating his job authori- records and reports, and all other records necessary and useful to deter-ty and duties is substantiated in large part by the testimony of O'Brian. mine compliance with and the amount of backpay due under the terms ofFolker and McBrine, in their testimony, cited job descriptions and var- this Decision.ious memoranda, attempting to attribute to Walsh authority and job " In the event no exceptions are filed as provided by Sec. 102.46 ofduties involving discretion and alleged indicia of supervisory or manage- the Rules and Regulations of the National Labor Relations Board, therial status. I do not credit these general and conclusory assertions of au- findings, conclusions, and recommended Order herein shall, as providedthority. I am persuaded here that Walsh has truthfully and accurately re- in Sec. 102.48 of the Rules and Regulations, be adopted by the Board andlated his duties and authority. become its findings, conclusions, and Order, and all objections theretoI Respondent moves to correct the transcript (June 26, 1981). The shall be deemed waived for all purposes.General Counsel opposes some five of the requested corrections (June 30, " In the event that this Order is enforced by a Judgment of a United1981). Under all the circumstances the proposed corrections which are States Court of Appeals, the words in the notice reading "Posted byundisputed are granted, and those which are disputed will be denied. The Order of the National Labor Relations Board" shall read "Posted Pursu-transcript, in this limited respect, is sufficiently understandable and no ant to a Judgment of the United States Court of Appeals Enforcing ansufficient reason for further change has been demonstrated. Order of the National Labor Relations Board." FAULKNER HOSPITAL 371said notice, on forms provided by the Regional Director to insure that said notices are not altered, defaced, orfor Region 1, after being duly signed by Respondent's covered by any other material.representative, shall be posted by it immediately upon re- (d) Notify the Regional Director for Region 1, in writ-ceipt thereof, in conspicuous places, and be maintained ing, within 20 days from the date of this Order, whatfor 60 consecutive days. Reasonable steps shall be taken steps Respondent has taken to comply herewith.